Citation Nr: 0209130	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-19 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disability, claimed as secondary to the service-connected 
right knee disorder.

2.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1988 to July 1994.  This matter comes before the 
Board on appeal from a January 1998 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  When the case was previously 
before the Board in April 2001, it was remanded for further 
evidentiary development in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).

The veteran requested a hearing before a Board Member at the 
RO, and such was scheduled for January 2001.  However, the 
veteran subsequently canceled his hearing request.


FINDINGS OF FACT

1.  An October 1994 RO decision denied service connection for 
a left knee disability, claimed as secondary to a service-
connected right knee disorder, based on a finding that there 
was no evidence of a current, chronic left knee disability.

2.  Evidence received since the October 1994 RO decision was 
not previously of record, shows the veteran has a current 
left knee disability , and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran reported for, but refused to cooperate with,  
remain for completion of, or reschedule an examination 
scheduled in connection with his claim of secondary service 
connection for a left knee disability.

4.  The veteran's right knee disorder is manifested by 
subjective complaints of patellofemoral pain and crepitus; 
there is a full range of motion of the knee.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1994 rating decision 
is new and material, and the claim of entitlement to service 
connection for a left knee disability, as secondary to a 
service-connected right knee disorder, is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  Service connection for a left knee disability, claimed as 
secondary to a service-connected right knee disability, must 
be denied.  38 C.F.R. § 3.655(b) (2001).

2.  A rating in excess of 10 percent for right knee 
patellofemoral pain syndrome is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Codes 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As was noted above, the VCAA was enacted on November 9, 2000.  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The RO has reviewed this case under the VCAA and implementing 
regulations.  The veteran was advised of this in an April 
2002 supplemental statement of the case.

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  The expanded VCAA notification duties are 
applicable to claims to reopen final decisions.  Quatruccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes VA 
examination reports and VA treatment records, including 
evidence obtained following the Board remand.  The veteran 
has been notified of the applicable laws and regulations.  
The Board remand, rating decision, statement of the case, and 
supplemental statement of the case have informed him what he 
needs to establish entitlement to the benefit sought and what 
evidence VA has obtained.  The veteran was specifically 
notified of the provisions of the VCAA in April 2001 
correspondence.

Factual Background

Service medical records reveal no report or finding of any 
knee problem on examination for enlistment in January 1988.  
The veteran reported no knee problems in January 1993, upon 
examination for overseas service.  In June 1993, he began 
complaining of right knee pain.  Patellofemoral pain syndrome 
of the right knee was diagnosed.  In November 1993, he 
specified that he had no problems with his left knee.  In 
February 1994, a medical board recommended separation based 
on right knee disability.

On September 1994 VA examination, the veteran complained of 
frequent aching in his right knee, especially with changes in 
weather.  He could not run or walk more than a block or so 
without very severe pain.  Standing for more than 20 or 30 
minutes also caused pain. He reported that his left knee was 
stiff because he tried to favor his right knee.  Right knee 
range of motion was 20 degrees less than zero extension and 
107 degrees flexion.  Left knee range of motion was 39 
degrees less than zero extension and 130 degrees flexion.  
Deep tendon reflexes were bilaterally 2+ and equal.  Chronic 
right knee pain secondary to multiple traumas, as described 
by the veteran, and chronic left knee stiffness described by 
the veteran as secondary to his right knee disability were 
diagnosed.

The RO issued a rating decision in October 1994 based upon 
the above evidence.  The right knee disability was service 
connected, rated 10 percent.  Service connection for a left 
knee disability claimed as secondary to the right knee 
disorder was denied, as the reported stiffness was 
"considered a finding in the absence of pathology and not, 
in itself, a disability."  The veteran did not appeal this 
decision.

Evidence received since the October 1994 rating decision 
includes:

VA outpatient records from December 1997 reveal complaints of 
bilateral knee pain.  The veteran reported that left knee 
pain had developed more recently than right knee pain.  He 
complained of locking and increased pian while standing.  
X-rays of both knees were negative.  On physical examination, 
the right knee showed patellar pain with compression.  The 
left knee also showed pain with compression and a positive 
Lachman's sign for laxity.

On January 1998 VA examination, the veteran reported injuring 
both knees in service in 1992.  The examiner noted that the 
veteran was not a good historian.  He complained of 
bilateral, progressive knee pain, with the "uninjured" knee 
worse.  The pain was constant, and aggravated by standing and 
walking.  He wore an elastic knee brace on each knee.  No 
episodes of recurrent subluxation or dislocation were 
reported.  A full range of motion, from 1 to 140 degrees, was 
measured bilaterally.  There were  complaints of pain on deep 
palpation.  No muscle atrophy was noted.  The veteran could 
squat with some crepitus and complaints of pain.  Ligaments 
were stable.  There was no varus or valgus deformity.  The 
veteran could perform all his daily functions, but had pain.  
Subjective complaints of bilateral knee pain without 
objective evidence of pathology was diagnosed.  The examiner 
felt it was impossible to state whether the condition of one 
knee had aggravated the other, and recommended evaluation by 
an orthopedist.

On examinations in June and July 2001 by a private 
orthopedist on behalf of VA, the veteran reported that his 
level of knee pain varied with his activity level.  The 
veteran walked with a mild limp.  There was slight synovitis 
of the right knee and pain to palpation of the patella, quad 
tendon, and patellar tendon.  There was retropatellar 
tenderness and tenderness on the medial joint line. No 
ligamentous laxity was present, and there was full range of 
motion.  An x-ray showed an apparent irregularity on the 
lateral face of the right patella.  The impression in June 
2001 was patellar tendinitis, quad tendinitis, and 
chondromalacia of the patella, all of the right knee.  
Magnetic Resonance Imaging (MRI) of the knees in July was 
reported as unremarkable.  The veteran continued to complain 
of pain in the patellofemoral joint of the right knee, and 
had crepitus.  He had a full range of motion, but walked with 
a slight limp.  The impression was chondromalacia patella and 
atrophy of the right quad.  Arthroscopy and possible 
arthroplasty of the right patella were recommended.  The 
orthopedist did not note or address any complaints of left 
knee problems; the veteran reported for a December 2001 
examination of the left knee, but refused to stay for the 
examination and refused to reschedule the examination.

Analysis

New and material evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

The previous denial of service connection for a left knee 
disability in October 1994 was premised on a finding that 
disability of the left knee was not shown; the veteran's 
complaints of pain were findings with no pathology.  Since 
that decision, the veteran has submitted VA outpatient 
records which indicate that there is laxity of the left knee.  
This evidence was not previously of record, and bears 
directly and substantially upon the veteran's claim.  Hence 
it is new and material, and the claim of service connection 
for a left knee disability, claimed as secondary to a 
service-connected right knee disorder, may be, and is, 
reopened.

Service connection for a left knee disability

Inasmuch as the claim has been reopened, analysis proceeds to 
de novo review.  The Board finds at the outset that the 
evidence of record is sufficient for the determination 
required, and that further development of the evidence is 
necessary.  The April 2001 Board remand requested all 
necessary evidentiary development, including an examination 
and opinion regarding the nature and etiology of any left 
knee disability (which would be required under VA's duty to 
assist in a reopened claim).  The RO took all steps necessary 
to accomplish the mandates of the remand by scheduling the 
veteran for orthopedic examinations by a fee-basis 
specialist.  The Board notes that the RO in fact scheduled 
the veteran for further examination when the original report 
failed to address the matter of the left knee.

However, as was noted above, the veteran reported, but failed 
to stay, for his December 2001 VA examination, and he refused 
to reschedule the examination.

When a claimant fails to report for an examination scheduled 
in conjunction with a reopened claim for a benefit which was 
previously disallowed, the claim shall [emphasis added] be 
denied.  38 C.F.R. § 3.655(b).  Here, the veteran did report 
for his examination.  He did not cooperate, however.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 ( 1991).  Merely appearing for an 
examination is not enough; the veteran must assist VA in 
obtaining the evidence required to substantiate his claim 
(here a nexus opinion), and not merely sit idly by.  In this 
instance, the "failure to report" provisions of 38 C.F.R. 
§ 3.655(b) apply because the veteran has actively thwarted VA 
attempts to assist him.

Increased rating for right knee patellofemoral pain syndrome

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for such rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

As patellofemoral pain syndrome is an unlisted condition, the 
veteran's right knee disorder is rated by analogy under Code 
5257, for other impairments of the knee, based upon recurrent 
subluxation or lateral instability. 38 C.F.R. § 4.20.  Code 
5257 provides that a 10 percent rating is assigned for slight 
impairment, 20 percent is assigned for moderate impairment, 
and 30 percent is assigned where the impairment is severe.  
No examiner noted laxity of the right knee; the sole 
complaint is of pain, aggravated with activity such as 
walking or prolonged standing.  The veteran reported that the 
pain did not prevent him from performing his daily 
activities.  The disability picture presented shows no more 
than a slight impairment of the function of the right knee 
due to pain.  Therefore, the next higher, 20 percent rating 
is not warranted.

The veteran's right knee disability may also be considered 
under Codes 5260 and 5261, which assign ratings based upon 
limitation of motion.  However, all recent examiners have 
noted that the veteran has an essentially full range of 
motion in the right knee.  The sole report of pain on motion 
was in squatting, and there is no indication that pain 
limited the motion.  Therefore, assignment of a rating in 
excess of 10 percent under either Code is not appropriate.  
38 C.F.R. § 4.71a, Code 5260, 5261; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


ORDER

The claim of service connection for a left knee disability as 
secondary to a service-connected right knee disorder is 
reopened; but on de novo review the claim is denied.

A rating in excess of 10 percent for right knee 
patellofemoral pain syndrome is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

